              Case 5:20-cv-00475-J Document 52 Filed 03/02/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF OKLAHOMA

JESSEE F. TRUITT, III,                            )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )       Case No. CIV-20-475-J
                                                  )
DR. PATTI STEM, et al.,                           )
                                                  )
                Defendants.                       )

                                             ORDER

       Plaintiff, a state prisoner appearing pro se, filed this action, pursuant to 42 U.S.C. § 1983,

alleging violations of his constitutional rights. The matter was referred to United States Magistrate

Judge Gary M. Purcell for initial proceedings consistent with 28 U.S.C. § 636 [Doc. No. 4] and

subsequently transferred to United States Magistrate Judge Amanda Maxfield Green [Doc. No.

35]. On January 29, 2021, Judge Green issued a Report and Recommendation recommending that

Plaintiff’s Declarations for Entry of Default be denied. [Doc. No. 48]. Plaintiff was advised of

his right to object to the Report and Recommendation by February 19, 2021. No objection has

been filed. Plaintiff has therefore waived any right to appellate review of the factual and legal

issues in the Report and Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 48] and

DENIES Plaintiff’s Declarations for Entry of Default [Doc. Nos. 40 and 47].

       IT IS SO ORDERED this 2nd day of March, 2021.
